Citation Nr: 1610511	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected coronary artery disease, hypertension, and chronic bronchitis/chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1955 to August 1957, including service in Korea.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Documents in Virtual VA are either irrelevant to the appeal or duplicative.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

During the course of the appeal, the Veteran requested a Travel Board hearing and a Board videoconference hearing before a Veterans Law Judge.  However, he cancelled both requests by way of correspondence dated in in March 2011 and February 2016.  Therefore, both hearing requests are withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to provide the Veteran an adequate examination.  Although the Veteran underwent a March 2007 VA examination for his type II diabetes mellitus, no etiological opinion was rendered at that time.  The Veteran has contended that his type II diabetes mellitus was caused or produced by his service-connected coronary artery disease (CAD), hypertension, or chronic bronchitis/COPD.  Service connection based on in-service incurrence was also alleged.  See October 2007 NOD; April 2009 VA Form 9; and October 2010 representative statement.  

While on remand, the AOJ must issue notice to the Veteran regarding secondary service connection for type II diabetes mellitus.  See 38 C.F.R. § 3.310 (2015).  The Veteran's October 2007 notice of disagreement (NOD), April 2009 VA Form 9, and October 2010 representative statement raised this contention, but it was not addressed in the 2007 notice letter.  Therefore, a remand is required for a letter that notifies the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the issue of secondary service connection for type II diabetes mellitus.  The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  

Also while on remand, the AOJ must attempt to secure any outstanding VA treatment records from the VA healthcare system in Boston, Massachusetts, dated from June 2013 to the present.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the theory of secondary service connection for type II diabetes mellitus.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

2.  Request VA medical records from the VA healthcare system in Boston, Massachusetts, dated from June 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.      

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of the Veteran's current type II diabetes mellitus.  Access to the claims file must be made available to the examiner for review.  The examination must include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear supporting explanation for all opinions provided.

The VA examiner must answer the following questions: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's type II diabetes mellitus began during or is otherwise causally related to the Veteran's active service?

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's type II diabetes mellitus was caused or aggravated by his service-connected CAD, hypertension, or chronic bronchitis/COPD, or all three working in conjunction?

(c) In rendering the above opinions, the examiner must consider and address the following:  1) the Veteran's statements that his type II diabetes mellitus was caused or aggravated by his service-connected CAD, hypertension, or chronic bronchitis/COPD; 2) the STRs dated from 1955 to 1957; 3) post-service VA examinations dated in May 1961, February 1966, and April 1992; 4) VA treatment records and private treatment records dated in the 1970s, 1980s, and 1990s,; 5) a St. Vincent Hospital record dated in December 1986, which specifically found no diabetes mellitus at that time; 6) a VA urgent care note dated in December 2004 and a VA examination dated in March 2007, which first diagnosed type II diabetes mellitus; and 7) the Veteran's documented history of smoking one to two pack of cigarettes a day since 1953 (at age 16) - see e.g., April 1985 University of Massachusetts Medical Center report. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the consider all of the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




